internal_revenue_service number release date index number ---------------------------------------- ----------------------------------------- ----------------------------- ---------------------- - department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------- id no ------------ telephone number --------------------- refer reply to cc tege eb hw plr-154154-04 date date --------------------------- ----------------------------------------- ----------------------------------------------------- legend taxpayer ----------------------------------------- plan fund dear ------------- this responds to your letter of date on behalf of taxpayer requesting rulings on the proper federal_income_tax treatment of contributions to and benefits paid from the fund and the plan you state that taxpayer maintains the plan that reimburses eligible employees and retirees exclusively for medical_care as defined in sec_213 of the internal_revenue_code code in addition to covering active employees retirees who satisfy certain eligibility criteria may also participate in the plan generally a retiree is eligible to participate in the plan if he or she has accrued fifteen years_of_service with taxpayer at retirement the plan has two coverage options a health_maintenance_organization hmo type option and an indemnity type option the taxpayer proposes to establish and contribute to the fund which will be used to pay for a portion of the health care coverage of eligible retirees under the plan the fund will be funded by taxpayer contributions based on a fixed percentage of the total salaries of all active employees the fund will not be governed by an external trust agreement but will be held and administered by taxpayer plr-154154-04 the fund will be used exclusively for the purpose of paying the health coverage of retirees who participate in taxpayer’s plan employees and retirees will not have individual accounts under the fund and no portion of the fund will be available in the form of cash or other_benefits disbursements from the fund will be limited to payments to the plan for the health coverage of retirees the payment of annual retiree health coverage will be made from the following sources taxpayer will pay either a certain percentage of the monthly cost of retiree health coverage that it pays for active employees or taxpayer will subsidize coverage at a higher level for retirees receiving less than a designated monthly amount in retirement benefits after a cap amount is reached taxpayer will make the monthly payment for retiree health coverage from the fund until the annual distribution amount is reached provided that there are sufficient funds in the fund and participating retirees will pay for their remaining cost of coverage on an after-tax basis sec_61 of the code and sec_1_61-21 of the income_tax regulations provide that except as otherwise provided in subtitle a gross_income includes compensation_for services including fees commissions fringe_benefits and similar items sec_104 of the code provides that except in the case of amounts attributable to and not in excess of deductions allowed under sec_213 for any prior taxable_year gross_income does not include amounts received through accident_or_health_insurance or through an arrangement having the effect of accident_or_health_insurance for personal injuries or sickness other than amounts received by an employee to the extent such amounts are attributable to contributions by the employer which were not includible in the gross_income of the employee or are paid_by the employer sec_106 of the code provides that gross_income of an employee does not include employer-provided coverage under an accident_or_health_plan sec_1_106-1 of the regulations states that the gross_income of an employee does not include contributions which the employee's employer makes to an accident_or_health_plan for compensation through insurance or otherwise to the employee for personal injuries or sickness incurred by the employee or the employee's spouse or dependents the employer may contribute to an accident_or_health_plan either by paying the premium on a policy of accident_or_health_insurance covering one or more of the employees or by contributing to a separate trust or fund which provides accident or health benefits directly or through insurance to one or more of the employees sec_105 provides that except as otherwise provided in sec_105 amounts received by an employee through accident_or_health_insurance for personal injuries or sickness shall be included in gross_income to the extent such amounts are attributable to contributions by the employer which were not includible in the gross_income of the employee or are paid_by the employer plr-154154-04 sec_105 states that except in the case of amounts attributable to and not in excess of deductions allowed under sec_213 relating to medical_expenses for any prior taxable_year gross_income does not include amounts referred to in subsection a if such amounts are paid directly or indirectly to the taxpayer to reimburse the taxpayer for expenses_incurred by the taxpayer for the medical_care as defined in sec_213 of the taxpayer or the taxpayer's spouse or dependents as defined in sec_152 coverage provided under an accident_or_health_plan to retired employees and their spouses and dependents is excludable from gross_income under sec_106 see revrul_62_199 1962_2_cb_38 revrul_75_539 1975_2_cb_45 based on the information submitted and the representations made we conclude as follows contributions made to the fund and disbursements from the fund which are used exclusively to pay for the accident or health coverage of retired employees and their spouses and dependents are excludable from the gross_income of active employees and retired employees under sec_106 of the code and payments and reimbursements of medical_care expenses of retired employees and their spouses and dependents under the plan are excludable from the gross_income of retired employees under sec_104 or sec_105 of the code no opinion is expressed concerning the federal tax consequences of the fund or the plan under any other provision of the code or regulations other than those specifically stated this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent sincerely harry beker branch chief health and welfare employee_benefits tax exempt government entities cc
